Name: Commission Regulation (EC) NoÃ 1544/2007 of 20 December 2007 amending Regulation (EC) NoÃ 2707/2000 laying down rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  cooperation policy;  teaching
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/64 COMMISSION REGULATION (EC) No 1544/2007 of 20 December 2007 amending Regulation (EC) No 2707/2000 laying down rules for applying Council Regulation (EC) No 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 15 thereof, Whereas: (1) Article 14(3) of Regulation (EC) No 1255/1999 as amended by Council Regulation (EC) No 1152/2007 of 26 September 2007 sets up the aid level for milk supplied to pupils in educational establishments, regardless of its fat content and provides for the adaptation of the aid level for other eligible products. (2) Commission Regulation (EC) No 2707/2000 (2) should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2707/2000 is amended as follows: 1. Article 3 is replaced by the following: Article 3 1. Member States may pay the aid on eligible products the list of which is set out in Annex I. 2. In the French overseas departments, milk flavoured with chocolate or otherwise may be reconstituted milk. 3. Member States may authorise the addition of a maximum of 5 mg of fluorine per kilogram to category I products. 4. An aid shall only be granted on the products listed in Annex I to this Regulation if the products comply with the requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council (3) and Regulation (EC) No 853/2004 of the European Parliament and of the Council (4), and in particular the requirements concerning preparation in an approved establishment and the identification marking requirements specified in Section I of Annex II to Regulation (EC) No 853/2004. 2. Article 4(1) is replaced by the following: 1. The aid rates are set out in Annex II.; 3. Article 5(2) is replaced by the following: 2. For products of categories II to VI listed in Annex I the calculation shall use the following equivalences: (a) category II: 100 kg = 300 kg of milk; (b) category III: 100 kg = 765 kg of milk; (c) category IV: 100 kg = 850 kg of milk; (d) category V: 100 kg = 935 kg of milk; (e) category VI: 100 kg = 750 kg of milk.; 4. Annexes I and II are replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1.7.2008. (2) OJ L 311, 12.12.2000, p. 37. Regulation as last amended by Regulation (EC) 704/2007 (OJ L 161, 22.6.2007, p. 31). (3) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22.; ANNEX ANNEX I LIST OF PRODUCTS ELIGIBLE FOR COMMUNITY AID Category I (a) heat-treated milk (b) heat-treated milk flavoured with chocolate or otherwise, containing at least 90 % by weight of the milk indicated in (a) (c) yoghurt or piimÃ ¤/filmjÃ ¶lk  or piimÃ ¤/fil  processed from milk indicated in (a) Category II Non-flavoured (1) fresh and processed cheeses with a fat content by weight in the dry matter of at least 40 %. Category III Cheeses other than fresh and processed, with a fat content by weight in the dry matter of at least 45 %. Category IV Grana Padano cheese. Category V Parmigiano Reggiano cheese. Category VI Halloumi cheese. ANNEX II Aid rates (a) EUR 18,15/100 kg for category I products (b) EUR 54,45/100 kg for category II products (c) EUR 138,85/100 kg for category III products (d) EUR 154,28/100 kg for category IV products (e) EUR 169,70/100 kg for category V products (f) EUR 136,13/100 kg for category VI products. (1) For the purpose of this category, non-flavoured cheese shall mean cheese exclusively derived from milk, it being accepted that substances necessary for their manufacture may be added, provided that these substances are not used to replace in part or in whole any milk constituent.